IN THE COURT OF APPEALS OF IOWA

                                     No. 16-2154
                              Filed September 27, 2017


MICHAEL T. MANAHL,
     Plaintiff-Appellant,

vs.

STATE OF IOWA,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert B. Hanson,

Judge.



      A former bureau chief in the Iowa Department of Agriculture and Land

Stewardship challenges the grant of summary judgment for the State on his claim

for wrongful discharge in violation of public policy.         AFFIRMED IN PART,

REVERSED IN PART, AND REMANDED.



      Thomas J. Duff of Duff Law Firm, P.L.C., West Des Moines, and Michael

J. Carroll of Coppola, McConville, Coppola, Carroll, Hockenberg & Scalise, P.C.,

West Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Jacob J. Larson and David S.

Steward, Assistant Attorneys General, for appellee State.




      Considered    by      Danilson,   C.J.,   and   Tabor   and   McDonald,   JJ.
                                         2


TABOR, Judge.

       The Iowa Department of Agriculture and Land Stewardship (the

department) fired Michael Manahl from his position as chief of the weights and

measures bureau after only four and one-half months on the job. Manahl blames

the firing on his pursuit of deceptive practices by a fuel company regulated by the

department. Manahl sued the State, alleging wrongful discharge in violation of

public policy and a whistleblower claim.       The State successfully moved for

summary judgment, insisting Manahl was let go because he did not meet his

supervisor’s expectations for managing staff time and scheduling annual gas-

tank inspections and asserting Iowa’s whistleblower statute does not protect

disclosures of private wrongdoing. On appeal, Manahl only seeks reversal of the

court’s ruling on his wrongful-discharge claim. After viewing the record in the

light most favorable toward Manahl, we find questions of material fact exist on

Manahl’s wrongful-discharge claim regarding the cause of his firing and the

department’s justification for its action. Accordingly, we affirm in part, reverse in

part, and remand for a trial.

       I.     Facts and Prior Proceedings

       On October 12, 2012, Steve Moline, director of the consumer protection

and industry services division of the agriculture department, hired Manahl as

chief of the weights and measures bureau.1 The bureau’s mission is to check




1
  We glean this background information from “undisputed” facts in the summary
judgment record, including pleadings, affidavits, and depositions. In support of its
summary-judgment motion, the State filed a statement listing 153 “undisputed” facts.
Manahl disputed or qualified the vast majority of those facts in his resistance. Our
recitation of the facts attempts to highlight where a point remains in dispute.
                                         3


“gas pumps and scales . . . to affirm that they are accurate,” according to the

deposition testimony of Iowa Secretary of Agriculture Bill Northey.

       Manahl testified that upon starting work, he “was informed that we needed

to ensure that all the fuel meters were inspected annually, and there was some

question on what staff was doing what, when, and where, to ensure that was

done.” After about three weeks on the job, Manahl distributed a spreadsheet to

staff members to help them track their time each week and record how many

inspections they could complete.      He shared the proposed itinerary tracking

sheets with his boss, Moline, on October 29, 2012.2 During his first few months

of work, Manahl met regularly with Moline and did not recall Moline expressing

any concerns about Manahl’s job performance.

       In late November 2012—about six weeks into Manahl’s tenure as chief—

one of the bureau’s fuel inspectors discovered what he believed to be mislabeling

of the octane rating of a product sold at two different prices by Molo Petroleum, a

fuel company doing retail business as Big 10 Marts. The inspector found fuel

containing 9.7% ethanol in both the E87 and E89 tanks—“priced $3.29 on E87

buttons and $3.39 on E89 pumps.” Manahl discussed the findings with Molo

general manager Glen Hasken, who insisted the practice met minimum

standards set by state law and the Federal Trade Commission.                 Manahl

questioned whether Molo was misrepresenting prices and suspected the practice

amounted to consumer fraud. Hasken voiced his irritation with Manahl’s belief


2
  According to Moline’s affidavit, Manahl did not have his employees begin using the
forms until the end of December 2012. In addition, Manahl did not complete a plan for
gas-pump inspections until mid-February 2013, when Manahl sent his staff “fuel meter
assignment” maps to help track their inspections.
                                           4


Molo was committing a pricing violation to John Maynes, a lobbyist with the

Petroleum Marketers and Convenience Stores of Iowa (PMCI), a trade

association representing fuel retailers.

       The pricing matter was the subject of a meeting on December 12, 2012.

The participants were Manahl, Hasken, and Maynes. Hasken explained Molo’s

pricing discrepancy was “a market test” in an effort to be competitive with other

retailers “across the bridge in Illinois.” Hasken questioned why the bureau of

weights and measures cared about the price at which Molo sold its product.

Manahl responded: “[W]e are not telling you what you can sell it at, but you

should not be selling the ‘same’ product at two different prices.” Although not

admitting any wrongdoing, Hasken said his company had discontinued the

practice.

       On December 14, 2012, Manahl drafted a letter to Hasken alleging

possible violations of the state administrative code regarding fuel-rating rules and

multi-tier pricing. The letter asked Molo to “cease” the practices immediately.

Also as part of his research into the fuel-pricing issue, Manahl contacted an

investigator with the Iowa Attorney General’s Office on December 20, 2012.

       Before sending the letter, Manahl discussed the draft with Moline, who told

him to do further investigation.     According to Moline’s affidavit, he advised

Manahl that the allegations concerning mislabeling and pricing violations fell into

a “gray area” of the law and asked him to delete such accusations from the letter.

Manahl also recalled Moline advising him not to contact the Iowa Attorney

General’s Office about the allegations but, rather, to go through “proper
                                       5


channels” within the agriculture department. Manahl received Moline’s approval

to send a revised letter to Hasken in late December 2012.

       Just as the pricing issue seemed to subside, a new concern arose at a

Big 10 Mart in Bettendorf. On December 28, 2012, the weights and measures

bureau received several “bad gas” complaints from customers whose cars stalled

after buying Molo fuel. Molo identified the problem as “phase separation” related

to water in the fuel storage tank. Manahl gave an interview to a Quad Cities

television station on the “phase separation” issue on January 2, 2013. Manahl

also discussed Molo’s pricing practices with the reporter. According to Hasken’s

affidavit, after the news story aired, “Molo began receiving a substantial amount

of negative feedback and backlash in the local press and on social media about

the pricing of Molo’s gasoline.”

       On January 11, 2013, Hasken wrote an email to Maynes referencing

Manahl’s television interviews:

               Check out our media darling with weights and measures.
       This is the third story that he has done with this news station
       regarding a simple case of phase separation. Now he leaked to
       them . . . the same-product-being-sold issue. As far as I am
       concerned this is war. This guy is out of touch and out of control.
       None of his information is factual. Something needs to be done
       with this guy.

       In mid-January 2013, Hasken expressed his frustrations with the weights

and measures bureau directly to Secretary Northey.          According to Hasken’s

affidavit, Northey said he would “have his office look into the matter.” Over the

next few weeks, Hasken and Moline had several phone conversations and email

exchanges in which Hasken vented about “W&M Bureau’s handling of its

investigation into Molo and Manahl’s statements to the news media.” Hasken
                                         6


demanded “a written public apology for the negative impacts Molo suffered

because of the false news media coverage instigated by Manahl’s false and

misleading public accusations.”

      PMCI lobbyist Maynes also recalled having at least five telephone calls

with Moline during this time period. Maynes testified at his deposition he was

“hoping to find a resolution to the matter that was satisfactory for Glenn [Hasken]”

because the pricing issue was “starting to take up an awful lot of time.” Maynes

also obtained information on the inner workings of the weights and measures

bureau, having learned from one of Manahl’s employees that Manahl had been

making inspectors “work hours that they’re not required to work and may have

taken some liberties with a handbook issue.”

      Moline told Manahl that Secretary Northey had been “cornered at a

fundraiser” by fuel-industry representatives who questioned why the bureau was

“investigating them and dragging them through the mud.”           In regard to the

interview, Moline told Manahl his statements to the reporter were not factually

inaccurate but he shouldn’t have been talking to the media.

      In addition to the Molo controversy, Manahl was running into difficulties

managing his staff in January and February 2013. In his deposition, Manahl

testified that in January 2013, he learned Randy Watts, chief of the commercial-

feed-and-fertilizer bureau, was “going to all [of] the sudden be a mentor to me.”

In his deposition, Moline testified he wanted Watts to help Manahl “focus on the

tasks that we had identified as priority.” Manahl met with Watts once or twice a

week to receive “some guidance” on personnel issues. Manahl did not perceive

the mentor arrangement as a signal Moline was concerned with Manahl’s job
                                         7


performance. Watts’s deposition testimony described his understanding of the

mentoring strategy: “Plan A was Mike Manahl gets better. Plan B was Mike

Manahl doesn’t get better, and I would serve as an interim bureau chief only

because I was familiar with the goings-on and the personnel.” Moline and Watts

acknowledged they did not document any of Manahl’s later-alleged shortcomings

as bureau chief.

      Manahl did receive feedback from Moline in February that Manahl should

not be using staff time to review drafts of a safety manual.       Rather, Moline

stressed conducting timely fuel inspections should be the bureau’s priority.

      On February 8, Manahl memorialized an insubordination warning he

issued to one of his fuel-quality inspectors.     The employee responded in a

memorandum that included the following assertion: “Yelling, door slamming, and

excessive tension are anticipated anymore with every visit to the Ankeny Lab.[3] I

feel like I’m walking into a hostile work environment and experience anxiety as to

whether or not those hostilities will be directed at me.” On February 20, Moline

asked a human-resource associate to send both documents to the Iowa

Department of Administrative Services.

      Meanwhile, the drama with Molo continued. In discussing the fuel-pricing

issue with Manahl, Moline asked what Manahl’s “ultimate goal was and what did

[he] want Molo to do.” Manahl responded that Molo “should stop this practice,

this is fraud, this is wrong.”   Moline then told Manahl that Molo wanted a



3
  The weights and measures bureau, headed by Manahl, was housed in Ankeny, while
the department’s administrative offices were located at the capitol complex in Des
Moines.
                                        8


“retraction letter” and Moline planned to accommodate the request by revising

Manahl’s original letter.

       On February 6, Jeff Hove, vice president of PMCI, wrote an email to PMCI

president Dawn Carlson and Maynes expressing the following sentiment: “Our

relationship with this department is going downhill as it appears that IDALS

bureau chiefs are on a witch-hunt in the field . . . .” The email also discussed

Hasken’s ongoing feud with the weights and measures bureau: “Glenn is looking

for a written apology or some other form of internal IDALS reprimand for staff

based upon a recent altercation between Molo and IDALS.”

       On February 15, 2013, Hasken, Maynes, and Hove met with Moline at the

PMCI office. Hasken recalled, “Moline indicated that Secretary Northey and his

staff understood why Molo was upset about the media coverage.” Moline also

said “he would need to speak with Secretary Northey about whether an apology

would be given.” After the meeting, Hasken told the company owner, Mark Molo:

“I got the impression that Mike Manahl does not survive this deal.”         In his

deposition, Maynes gave this impression of the meeting with Moline:

       I think Steve [Moline] believed that some of the issues had been
       mismanaged . . . by Mike [Manahl], but [Moline] also felt like the
       pricing issue was a gray area and an area that he wasn’t confident
       that they could go forward with anything against Molo, but he
       certainly wasn’t comfortable with it from a consumer standpoint.

Maynes testified there was not any discussion “directly about Mike’s job status,”

but in the meeting, Steve said “‘there are things going on within the bureau that I

cannot and I will not discuss,’ and knowing Steve and knowing Steve’s position,

that statement caught my attention. [Steve] was also adamant that he wasn’t

going to expand on that any further.”
                                         9


       On February 21, Hasken sent Moline an email demanding the department

retract Manahl’s December 29, 2012 letter and send a new letter stating Molo’s

practices were not in violation of the law and apologizing for “any inconvenience

or grief Molo suffered” as a result of the original communication.

       During a February 26 telephone conversation, Moline told Maynes that he

should expect another call on Friday morning, March 1, with information

unrelated to the retraction letter.

       On February 28, less than two weeks after Moline met with Hasken and

Maynes, Moline fired Manahl. Moline did not mention the issues with Molo while

telling Manahl he was being let go. The termination letter signed by Moline

stated Manahl had “unsuccessfully completed his probationary period.” Manahl

reported receiving “no negative reviews, performance evaluations, or other

assessments” before his termination. Moline testified to consulting with the Iowa

Department of Administrative Services concerning terminating employees before

they move into “the protected merit class” after six months on the job: “I was

instructed that for God sakes if you have any doubt don’t go beyond the

probationary period.”

       On the same day as the firing, February 28, Moline acted on Molo’s

request and issued a replacement letter to Hasken on behalf of the department.

While the new letter did not contain an apology, Hasken’s affidavit stated:

“[O]verall, Molo was satisfied with the replacement letter.” On March 1, the next

day, Hasken learned about Manahl’s firing. Hasken averred he “never asked”

the department to fire Manahl and was “not aware of any such request by any

other Molo representative.”      On March 13, Hasken, Mark Molo, Moline, and
                                         10


Secretary Northey held a conference call focused on “mend[ing] the relationship”

between the company and the department. In his affidavit, Maynes confirmed,

after Manahl’s firing, the pricing issue never came up again.

       In December 2014, Manahl filed a lawsuit alleging five claims against the

State related to his firing. The State moved to dismiss, alleging Manahl failed to

state any claim upon which relief could be granted. The district court dismissed

all but two counts: a whistle-blowing claim under Iowa Code section 70A.28

(2014), and an allegation of wrongful termination in violation of public policy.

       In July 2016, the State moved for summary judgment on those remaining

counts, filing a supporting brief and a statement of undisputed facts.             The

following month, Manahl filed a resistance and response to the State’s statement

of undisputed facts. The district court heard arguments on the State’s motion in

early September.      In December 2016, the district court granted summary

judgment as to both counts of the petition. Manahl appeals the court’s ruling, but

he advances an argument and seeks relief only on his wrongful-discharge claim.

       II.    Scope and Standard of Review

       “Because this case reaches us on appeal from a summary judgment

ruling, our task is to review the record made before the district court to determine

whether a genuine issue of material fact is in dispute . . . .” Walls v. Jacob N.

Printing Co., 618 N.W.2d 282, 284 (Iowa 2000).            We review the grant of

summary judgment for correction of legal error. See Plowman v. Fort Madison

Cmty. Hosp., 896 N.W.2d 393, 398 (Iowa 2017).

       Summary judgment is appropriate when there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law.
                                          11


Iowa R. Civ. P. 1.981(3). We view the summary-judgment record in the light

most favorable to the nonmoving party and will grant that party all reasonable

inferences that we can draw from the record. See Estate of Gray ex rel. Gray v.

Baldi, 880 N.W.2d 451, 455 (Iowa 2016). “The burden is on the party moving for

summary judgment to prove the facts are undisputed.”             Phillips v. Covenant

Clinic, 625 N.W.2d 714, 717 (Iowa 2001). “Even when the facts are undisputed,

summary judgment is inappropriate if reasonable minds could draw different

inferences from those facts.” Frontier Leasing Corp. v. Links Eng’g, LLC, 781
N.W.2d 772, 775–76 (Iowa 2010). We are also mindful that the district court

must not reach credibility determinations in granting summary judgment;

assessments of what evidence to believe are left to the trier of fact. See id. at

776.

III.   Was Summary Judgment an Appropriate Resolution to Manahl’s
       Claim of Wrongful Discharge?

       Manahl was an at-will employee. Our supreme court created a judicial

remedy for the discharge of an at-will employee “for reasons deemed to be

contrary to public policy.” See Springer v. Weeks & Leo Co., 429 N.W.2d 558,

560 (Iowa 1988).4 The tort of wrongful discharge in violation of public policy

requires an employee to prove three elements: (1) the existence of a clearly

defined and well-recognized public policy that protects the employee’s activity


4
  At-will employment means that either the employee or the employer may end the
arrangement at any time, for any reason, or for no reason whatsoever. Jones v. Univ. of
Iowa, 836 N.W.2d 127, 144 (Iowa 2013). Although the State highlights the fact Manahl
had not finished his initial six months of state employment when fired, his probationary
status does not diminish his protection under Springer. The wrongful-discharge tort
applies equally to probationary and non-probationary at-will employees. Cf. Davis v.
Horton, 661 N.W.2d 533, 536 (Iowa 2003) (applying elements of discharge in violation of
public policy to employee placed on probationary status as disciplinary measure).
                                          12


(the clarity element); (2) firing the employee under the circumstances alleged

would undermine the public policy (the jeopardy element); and (3) the challenged

firing resulted from the employee’s participation in the protected activity (the

causation element). See Fitzgerald v. Salsbury Chem., Inc., 613 N.W.2d 275,

281, 282 n.2 (Iowa 2000); see also Rivera v. Woodward Res. Ctr., 865 N.W.2d
887, 898 (Iowa 2015) (clarifying that fourth element suggested in Fitzgerald

footnote, i.e., employer lacked overriding business justification for dismissal (the

absence-of-justification element), is not a requirement of plaintiff’s case—

“[p]laintiffs are rarely required to prove a negative”).      The first two elements

present questions of law for the court to resolve. Fitzgerald, 613 N.W.2d at 282.

They are not in dispute here.       In rejecting the State’s motion to dismiss the

wrongful-discharge claim, the district court held the statutes and regulations

concerning petroleum retailers identified by Manahl met the clear public-policy

test (the clarity element). On appeal, the State does not contest that holding or

that discharging an employee for investigating deceptive practices within his

regulatory duties would undermine that public policy (the jeopardy element).

       We focus on causation. “The causation standard is high” and requires us

to determine if a reasonable fact finder would conclude Manahl’s pursuit of the

Molo matter was the determining factor in the decision to fire him.                See

Fitzgerald, 613 N.W.2d at 289; see also Rivera, 865 N.W.2d at 898 (defining

“determining factor” as “one that tips the balance in an employment decision”).5


5
  The Iowa Supreme Court recently adopted a “unified approach” to status-based and
retaliation causation, concluding the motivating-factor or played-a-part test applies to
both claims under the Iowa Civil Rights Act (ICRA). Haskenhoff v. Homeland Energy
Sols., LLC, 897 N.W.2d 553, 635-37 (Iowa 2017) (Appel, J., specially concurring for a
                                           13


The employee’s protected conduct does not need to be the main reason behind

the adverse employment decision, but it must be the factor that makes a

difference in the outcome.         See Davis, 661 N.W.2d at 536 (analogizing

determining factor to the “final straw” in employer’s decision to terminate

plaintiff’s employment). Although Manahl is not required to prove his employer

lacked an overriding business justification for his firing, the employer’s legitimate

business reasons for the action are relevant to counter Manahl’s evidence

inferring his protected conduct was the determining factor in the firing.           See

Rivera, 865 N.W.2d at 898–99 (noting jury instructions on “causation are

sufficiently broad to allow an employer to make the case that the legitimate

business reasons, and not the protected conduct, were the determining factor in

the employment decision”).

       In granting summary judgment for the State, the district court concluded

Manahl “failed to create a genuine issue of material fact as to whether his

participation in a protected activity was the reason he was terminated.”             On

appeal, Manahl contends this conclusion as to causation was the product of

impermissible credibility determinations from disputed facts in the record. He

asserts: “A reasonable fact-finder, drawing all inferences in light most favorable

to Manahl, could easily conclude that Manahl was sacrificed to appease Molo

and Hasken.”



majority of the court). In the Haskenhoff majority decision, Justice Waterman noted the
Iowa Supreme Court had “frequently compared tortious discharge under common law
and retaliatory discharge under the ICRA, as the two have traditionally possessed similar
elements and causation standards.” Id. at 583. But Haskenhoff does not purport to
change the determining-factor causation standard for the common-law claim. See id. at
635–37.
                                             14


       In response, the State defends the grant of summary judgment,

contending the district court properly found “the undisputed material facts

demonstrated that the determining factor for Manahl’s discharge was the opinion

of both his supervisor and co-workers that he failed to meet [the department’s]

expectations, and he was discharged before his status changed from

probationary to permanent.”         The State further urges “[t]he undisputed facts

demonstrate that Manahl has failed to meet his burden to establish that the

State’s articulated legitimate, non-retaliatory reasons for termination of Manahl’s

employment were mere pretext.”

       Without directly discussing whether it is appropriate to employ a burden-

shifting paradigm here, the State’s brief uses language derived from McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802–03 (1973).6 Despite those allusions

in the State’s brief, it does not appear our supreme court has “squarely

addressed” the question whether a burden-shifting analysis applies to common-

law wrongful-discharge claims.         See Brown v. Farmland Foods, Inc., 178 F.

Supp. 2d 961, 979 n.7 (N.D. Iowa 2001) (noting Iowa Supreme Court had not

“ruled directly on the question of whether common-law retaliation claims are

subject to the McDonnell Douglas burden-shifting paradigm”). But in Brown, a

federal district court predicted it was “highly likely” the Iowa Supreme Court

6
  Where a plaintiff relies on indirect evidence to establish a statutory employment-
discrimination claim, the McDonnell Douglas burden-shifting analysis applies. See Liles
v. C.S. McCrossan, Inc., 851 F.3d 810, 818 (8th Cir. 2017). The plaintiff bears the
burden of first establishing a prima facie case of retaliation by showing (1) he engaged in
protected conduct; (2) a reasonable employee would have found the retaliatory action
materially adverse; and (3) the materially adverse action was causally linked to the
protected conduct. Id. After the plaintiff establishes his prima facie case, the burden
shifts to the employer to articulate a legitimate, non-retaliatory reason for the adverse
action. Id. Finally, the burden shifts back to the plaintiff to offer evidence the employer’s
proffered reason is pretext for retaliation. Id.
                                           15


would apply the same burden-shifting analysis to common-law claims as it

applied to statutory retaliatory-discharge claims. See id. at 979.

       In the sixteen years since the federal court’s prediction in Brown, our

supreme court has not confirmed that Iowa applies the McDonnell Douglas

analysis to summary-judgment motions in wrongful-discharge tort claims.7 See

generally Jones, 836 N.W.2d at 144, 147 (discussing McDonnell Douglas

framework only for race and gender discrimination claims, not for common-law

wrongful discharge claim); Davis, 661 N.W.2d at 536 (affirming summary

judgment on causation grounds, finding protected conduct was not “final straw” in

employer’s decision to terminate plaintiff’s employment and not applying burden-

shifting framework).     Without direction from our supreme court that burden

shifting is proper in this kind of tort case, we decline to work within the McDonnell

Douglas framework suggested by the State’s argument for summary judgment.8

       The question before us is whether Manahl has introduced sufficient

evidence from which a rational trier of fact could find his protected conduct was

the determining factor—in other words, the tipping point—for Moline’s decision to

terminate his employment. See Teachout v. Forest City Cmty. Sch. Dist., 584
N.W.2d 296, 302 (Iowa 1998) (“A factor is determinative if it is the reason that

7
  The McDonnell Douglas analysis is not necessary once a case has proceeded to trial
because the plaintiff ultimately bears the burden to show the adverse employment action
resulted from discrimination. Farmland Foods, Inc. v. Dubuque Human Rights Comm’n,
672 N.W.2d 733, 741 n.1 (Iowa 2003).
8
  We disagree with the assumption in Brown that the burden-shifting paradigm works
interchangeably in both statutory and common-law employment claims. 178 F.
Supp. 2d. at 979. The higher burden of causation imposed on employees in wrongful-
discharge claims may account for our supreme court’s decision not to embrace
McDonnell Douglas in the tort context. Once the employee creates a fact question on
the determining cause of the employer’s adverse employment action, it would be
confusing to require the employee to offer additional evidence that the employer’s
articulated rationale for the act was a pretext for violating a recognized public policy.
                                        16


‘tips the scales decisively one way or the other,’ even if it is not the predominant

reason behind the employer’s decision.” (citation omitted)). At this early stage in

the proceedings, it is important to remember that we must view the facts in a light

most favorable to Manahl and afford him all legitimate inferences the record will

bear. See Smidt v. Porter, 695 N.W.2d 9, 15 (Iowa 2005).

       The State is adamant that Moline’s decision to fire Manahl resulted from

Manahl’s failure to meet department expectations in regard to managing the

employees in the weights and measures bureau and dispatching them to timely

inspect gas tanks across Iowa. This purported rationale for the firing finds some

footing in the summary-judgment record. Manahl was slow to implement the

weekly-itinerary tracking sheets and fuel-meter assignment maps he developed

to coordinate his employees’ inspections. He also may have been misdirecting

employee time toward developing a redundant safety manual. And the record

includes employee complaints, though disputed, about the aggressive nature of

Manahl’s management style. But the State did not offer any contemporaneous

written documentation from Moline or any other manager of Manahl’s alleged

deficiencies on the job. See id. at 15–16 (holding “a trier of fact could choose not

to believe [the employer’s] after-the-fact justifications” where the employer failed

to produce documentation of poor performance).

       Ultimately, the State’s legitimate-business-reasons argument calls for fact

finding. See Rivera, 865 N.W.2d at 899 (“Indeed an employer will prevail if it

convinces the fact finder that the legitimate business reasons supporting the

action were so strong as to defeat the conclusion that the protected conduct was

the determining factor in the adverse employment decision.”). By moving for
                                        17

summary judgment, the State is asking the courts to decide, as a matter of law,

that Manahl’s pursuit of Molo was not the determining factor in his firing. In other

words, the State is arguing that no genuine, disputed issue of fact exists that

Moline would have terminated Manahl’s employment on February 28, 2013,

regardless of whether Manahl had antagonized Hasken by investigating Molo’s

pricing practices.

        Even if we assume the State articulated legitimate reasons for not keeping

Manahl as bureau chief beyond the six-month probationary period, those reasons

do not defeat—as a matter of law—Manahl’s claim that his investigation of Molo’s

pricing practices was the determining factor in his firing. While the department

may not have been fully satisfied with Manahl’s performance, Manahl still

deserves a chance to have a trier of fact assess whether the aggravation that

Manahl’s enforcement efforts caused fuel-industry representatives, which they

forcefully communicated to his bosses, was the straw that broke the camel’s

back.    See Barkey v. Vetter Health Servs., Inc., No. C15-34-LTS, 2016 WL
3948069, at *7 (N.D. Iowa July 19, 2016) (denying motion for summary judgment

because employer did not show there was no genuine, disputed issue of fact it

would have discharged employee regardless of his protected conduct).

        The district court found: “The undisputed material facts demonstrate

Moline was supportive of Manahl’s investigation and never attempted to appease

Molo or PMCI.” We disagree with this reading of the summary-judgment record.

Fair inferences exist in the record that Moline was not enthralled with Manahl’s

quest to prove Molo was committing consumer fraud.           For instance, Moline

directed Manahl to revise the initial letter to Hasken because Moline considered
                                         18


the potential pricing violations a “grey area” of the law. Moline later personally

redrafted the letter to Hasken, retracting the initial allegations and sending a less

forceful message.

       In addition, the State concedes for the purpose of the summary-judgment

proceedings that Moline shut down Manahl’s conversations with investigators in

the Attorney General’s Office on the fuel-pricing issue, directing him instead to

follow the chain of command in the Iowa Department of Agriculature. Moline

informed Manahl the department, even Secretary Northey, was getting heat from

fuel-industry representatives concerning the inquiry by the weights and measures

bureau into Molo’s practices.         Moline fielded multiple calls from these

representatives and met with them at the PMCI office without Manahl present. At

that meeting, Moline hinted that a personnel decision would be forthcoming. It

was undisputed Hasken was irate about Manahl’s actions and wanted an

apology from the department. Whether Manahl’s firing was an alternative means

to placate Hasken and PMCI remains a fact question for trial. See Fitzgerald,
613 N.W.2d at 282 (explaining that element of causation is inherently factual in

nature and “generally more suitable for resolution by the finder of fact”).

       The State stresses the timing of Manahl’s firing, without more, is

insufficient proof to survive summary judgment. See Teachout, 584 N.W.2d at

302; Phipps v. IASD Health Servs. Corp., 558 N.W.2d 198, 203 (Iowa 1997).

The evidence in the instant case is not as barebones as the plaintiffs’ evidence in

Teachout and Phipps.         In Teachout, the evidence only established the

employee’s termination occurred after the school district learned she had

engaged in a protected activity and the employee also conceded she had a
                                        19


“personality conflict” with the supervising teacher. 584 N.W.2d at 302–03. In

Phipps, the plaintiff conceded he had no evidence to support his retaliation claim

other than the fact he was let go about one month after filing a grievance. 558
N.W.2d at 203.

      Here, by contrast, the timeline of events generates a fair inference that

Manahl’s protected conduct led to his firing. See Smith v. Allen Health Sys., Inc.,

302 F.3d 827, 833 (8th Cir. 2002) (noting “the length of time between protected

activity and adverse action is important”). In finding the temporal connections in

the case to be “unpersuasive,” the district court noted Manahl’s firing came

almost three months after his initial disclosures about Molo’s pricing practices

and seven weeks after his media interviews on the subject. But those dates do

not tell the whole story. About six weeks before Manahl was fired, the fuel-

industry representatives took their grievance directly to Secretary Northey.

During late January and early February 2013, PMCI’s Maynes barraged Moline

with emails and calls on the Molo issue. At the February 15 confab between

Moline and fuel-industry representatives, lobbyist Maynes recalled Moline placing

a “self-imposed two-week deadline to have the issue over and done with.”

      True to that deadline, on February 28, Moline fired Manahl. On the same

day as the firing, Moline sent the watered-down letter to Hasken. And although

the letter did not include the apology Hasken had requested, Hasken was

nevertheless satisfied.   Less than two weeks after Manahl’s firing, Secretary

Northey and Moline participated in a conference call with Molo officials to mend

fences.   The steady drumbeat of industry pressure for some kind of action

concerning the weights and measures bureau—coinciding with Manahl’s
                                         20


termination while more than six weeks remained in his probationary period—

creates a genuine issue of material fact concerning whether an inference existed

that Manahl was fired for his regulatory efforts.

       The differing inferences to be drawn from the evidence in this case

preclude summary judgment.        See Fitzgerald, 613 N.W.2d at 289 (reversing

summary judgment, finding “existence of other justifiable reasons for the

termination” was for the jury); see also Tekippe v. State, No. 10-0464, 2011 WL
768659, at *4 (Iowa Ct. App. Mar. 7, 2011) (reversing summary judgment and

finding former state employee offered sufficient evidence to generate an issue of

material fact on the causation element).

       Because the record surrounding Manahl’s firing does not affirmatively

establish there is no genuine causation issue for trial on his wrongful-discharge

claim, the district court erred in granting summary judgment in favor of the State

on that claim. We accordingly affirm summary judgment on the whistleblower

claim, reverse the grant of summary judgment on the wrongful-discharge claim,

and remand for further proceedings.

       AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.